
	
		II
		Calendar No. 1083
		110th CONGRESS
		2d Session
		S. 3501
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2008
			Mr. Feingold (for
			 himself and Mrs. Feinstein) introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			September 25
			 (legislative day, September 17), 2008
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To ensure that Congress is notified when the Department
		  of Justice determines that the Executive Branch is not bound by a
		  statute.
	
	
		1.Short
			 titleThis Act may be cited as
			 the OLC Reporting Act of
			 2008.
		2.ReportingSection 530D of title 28, United States
			 Code, is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)in
			 subparagraph (B), by striking or at the end;
					(ii)by
			 redesignating subparagraph (C) as subparagraph (D); and
					(iii)by inserting
			 after subparagraph (B) the following:
						
							(C)except as
				provided in paragraph (3), issues an authoritative legal interpretation
				(including an interpretation under section 511, 512, or 513 by the Attorney
				General or by an officer, employee, or agency of the Department of Justice
				pursuant to a delegation of authority under section 510) of any provision of
				any Federal statute—
								(i)that concludes
				that the provision is unconstitutional or would be unconstitutional in a
				particular application;
								(ii)that relies for
				the conclusion of the authoritative legal interpretation, in whole or in the
				alternative, on a determination that an interpretation of the provision other
				than the authoritative legal interpretation would raise constitutional concerns
				under article II of the Constitution of the United States or separation of
				powers principles;
								(iii)that relies for
				the conclusion of the authoritative legal interpretation, in whole or in the
				alternative, on a legal presumption against applying the provision, whether
				during a war or otherwise, to—
									(I)any department or
				agency established in the executive branch of the Federal Government, including
				the Executive Office of the President and the military departments (as defined
				in section 101(8) of title 10); or
									(II)any officer,
				employee, or member of any department or agency established in the executive
				branch of the Federal Government, including the President and any member of the
				Armed Forces; or
									(iv)that concludes
				the provision has been superseded or deprived of effect in whole or in part by
				a subsequently enacted statute where there is no express statutory language
				stating an intent to supersede the prior provision or deprive it of effect;
				or
								; 
					(B)in paragraph (2),
			 by striking For the purposes and all that follows through
			 if the report and inserting Except as provided in
			 paragraph (4), a report shall be considered to be submitted to the Congress for
			 the purposes of paragraph (1) if the report; and
				(C)by adding at the
			 end the following:
					
						(3)Direction
				regarding interpretationThe submission of a report to Congress
				based on the issuance of an authoritative legal interpretation described in
				paragraph (1)(C) shall be discretionary on the part of the Attorney General or
				an officer described in subsection (e) if—
							(A)the President or
				other responsible officer of a department or agency established in the
				executive branch of the Federal Government, including the Executive Office of
				the President and the military departments (as defined in section 101(8) of
				title 10), expressly directs that no action be taken or withheld or policy
				implemented or stayed on the basis of the authoritative legal interpretation;
				and
							(B)the directive
				described in subparagraph (A) is in effect.
							(4)Classified
				information
							(A)Submission of
				report containing classified information regarding intelligence
				activitiesExcept as provided in subparagraph (B), if the
				Attorney General submits a report relating to an instance described in
				paragraph (1) that includes a classified annex containing information relating
				to intelligence activities, the report shall be considered to be submitted to
				the Congress for the purposes of paragraph (1) if—
								(i)the unclassified
				portion of the report is submitted to each officer specified in paragraph (2);
				and
								(ii)the classified
				annex is submitted to the Select Committee on Intelligence and the Committee on
				the Judiciary of the Senate and the Permanent Select Committee on Intelligence
				and the Committee on the Judiciary of the House of Representatives.
								(B)Submission of
				report containing certain classified information about covert actions
								(i)In
				generalIn a circumstance described in clause (ii), a report
				described in that clause shall be considered to be submitted to the Congress
				for the purposes of paragraph (1) if—
									(I)the unclassified
				portion of the report is submitted to each officer specified in paragraph (2);
				and
									(II)the classified
				annex is submitted to—
										(aa)the chairman and
				ranking minority member of the Select Committee on Intelligence of the
				Senate;
										(bb)the chairman and
				ranking minority member of the Committee on the Judiciary of the Senate;
										(cc)the chairman and
				ranking minority member of the Permanent Select Committee on Intelligence of
				the House of Representatives;
										(dd)the chairman and
				ranking minority member of the Committee on the Judiciary of the House of
				Representatives;
										(ee)the Speaker and
				minority leader of the House of Representatives; and
										(ff)the majority
				leader and minority leader of the Senate.
										(ii)CircumstancesA
				circumstance described in this clause is a circumstance in which—
									(I)the Attorney
				General submits a report relating to an instance described in paragraph (1)
				that includes a classified annex containing information relating to a
				Presidential finding described in section 503(a) of the National Security Act
				of 1947 (50 U.S.C. 413b(a)); and
									(II)the President
				determines that it is essential to limit access to the information described in
				subclause (I) to meet extraordinary circumstances affecting vital interests of
				the United States.
									;
				
				(2)in subsection
			 (b)—
				(A)in paragraph (2),
			 by striking and at the end;
				(B)by redesignating
			 paragraph (3) as paragraph (4);
				(C)by inserting
			 after paragraph (2) the following:
					
						(3)under subsection
				(a)(1)(C)—
							(A)not later than 30
				days after the date on which the Attorney General, the Office of Legal Counsel,
				or any other officer of the Department of Justice issues the authoritative
				legal interpretation of the Federal statutory provision; or
							(B)if the President
				or other responsible officer of a department or agency established in the
				executive branch of the Federal Government, including the Executive Office of
				the President and the military departments (as defined in section 101(8) of
				title 10), issues a directive described in subsection (a)(3) and the directive
				is subsequently rescinded, not later than 30 days after the date on which the
				President or other responsible officer rescinds that directive;
				and
							;
				and
				(D)in paragraph (4),
			 as so redesignated, by striking subsection (a)(1)(C) and
			 inserting subsection (a)(1)(D);
				(3)in subsection
			 (c)—
				(A)in paragraph (1),
			 by striking or of each approval described in subsection
			 (a)(1)(C) and inserting of the issuance of the authoritative
			 legal interpretation described in subsection (a)(1)(C), or of each approval
			 described in subsection (a)(1)(D);
				(B)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
				(C)by inserting
			 after paragraph (1) the following:
					
						(2)with respect to a
				report required under subparagraph (A), (B), or (C) of subsection (a)(1),
				specify the Federal statute, rule, regulation, program, policy, or other law at
				issue, and the paragraph and clause of subsection (a)(1) that describes the
				action of the Attorney General or other officer of the Department of
				Justice;
						;
				
				(D)in paragraph (3),
			 as so redesignated—
					(i)by
			 striking reasons for the policy or determination and inserting
			 reasons for the policy, authoritative legal interpretation, or
			 determination;
					(ii)by
			 inserting issuing such authoritative legal interpretation, after
			 or implementing such policy,;
					(iii)by striking
			 except that and inserting provided that;
					(iv)by
			 redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C),
			 respectively;
					(v)by
			 inserting before subparagraph (B), as so redesignated, the following:
						
							(A)any classified
				information shall be provided in a classified annex, which shall be handled in
				accordance with the security procedures established under section 501(d) of the
				National Security Act of 1947 (50 U.S.C.
				413(d));
							;
				
					(vi)in
			 subparagraph (B), as so redesignated—
						(I)by inserting
			 except for information described in paragraph (1) or (2), before
			 such details may be omitted;
						(II)by striking
			 national-security- or classified information, of any; and
						(III)by striking
			 or other law and inserting or other
			 statute;
						(vii)in subparagraph
			 (C), as so redesignated—
						(I)by redesignating
			 clauses (i) and (ii) as clauses (ii) and (iii), respectively;
						(II)by inserting
			 before clause (ii), as so redesignated, the following:
							
								(i)in the case of an
				authoritative legal interpretation described in subsection (a)(1)(C), if a copy
				of the Office of Legal Counsel or other legal opinion setting forth the
				authoritative legal interpretation is
				provided;
								;
						(III)in clause (ii),
			 as so redesignated, by striking subsection (a)(1)(C)(i) and
			 inserting subsection (a)(1)(D)(i); and
						(IV)in clause (iii),
			 as so redesignated, by striking subsection (a)(1)(C)(ii) and
			 inserting subsection (a)(1)(D)(ii); and
						(E)in paragraph (4),
			 as so redesignated, by striking subsection (a)(1)(C)(i) and
			 inserting subsection (a)(1)(D)(i); and
				(4)in subsection
			 (e)—
				(A)by striking
			 (but only with respect to the promulgation of any unclassified Executive
			 order or similar memorandum or order); and
				(B)by inserting
			 issues an authoritative interpretation described in subsection
			 (a)(1)(C), after policy described in subsection
			 (a)(1)(A),.
				
	
		September 25 (legislative day, September 17),
		  2008
		Reported without amendment
	
